DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent number 10521365 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Tse (Reg. 69392) on 12/22/2021. Accordingly, since a complete record of the interview has been incorporated in the instant examiner’s amendment, no separate interview summary form is included in the instant office letter MPEP § 713.04.

CORRECTIONS MADE IN THE APPLICATION
This listing of claims replaces all prior versions, and listings, of claims in the application: 
In claim 12:  “the access request in the peripheral to track progress” in line 7 of claim 12 will be replaced with “the access request in the peripheral device to track progress”.
Allowable Subject Matter
Claims 1-5, 7-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1 and 12 in the instant application is the step/elements of logging the access request in the peripheral device to track progress of the access request in combination with other steps/elements in the claims.  The prior art of record including the disclosures of Blinzer et al (US 20110029694) and Rothman et al (US 20080228971) neither anticipates nor renders obvious the above limitation. Because claims 2-5, 7-11, and 13-21 depend directly or indirectly on either one of claims 1 or 12, these claims are considered allowable for at least the same reasons noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002. The examiner can normally be reached Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/D.P/Examiner, Art Unit 2184


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184